 1   NICHOLAS A. TRUTANICH
     Nevada Bar Number 13644
 2   United States Attorney
     WILLIAM R. REED
 3   Assistant United States Attorney
     Nevada Bar Number 11251 (inactive)
 4   400 South Virginia Street, #901
     Reno, Nevada 89501
 5   (775) 784-5438

 6                                  UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA

 8     UNITED STATES OF AMERICA,                             2:17-cr-00361-HDM-(NJK)

 9                             Plaintiff,                    Government’s Application for an Order
                                                             Deeming the Attorney-Client Privilege
10               v.                                          Waived

11     EZEQUIEL PENA-VERA,

12                             Defendant.

13

14          The United States of America, by and through NICHOLAS A. TRUTANICH, United
15   States Attorney, and WILLIAM R. REED, Assistant United States Attorney, respectfully
16   requests that this Court enter an order deeming the defendant’s attorney-client privilege in the
17   above-captioned case waived with respect to Monique Kirtley, Esq.
18          This order is sought for the following reasons:
19          1.        Defendant Ezequiel Pena-Vera has filed a motion pursuant to 28 U.S.C. § 2255 to
20   vacate, set aside, or correct sentence by a person in federal custody in the above-captioned case.
21   ECF No. 37. The Court ordered the government to respond to Pena-Vera’s motion, and that
22   response is currently due April 29, 2019. ECF No. 40.
23          2.        In his motion, Pena-Vera implies his trial attorney provided ineffective assistance
24   of counsel by failing to collaterally attack his prior removal from the United States, which was

                                                         1
 1   based on a criminal conviction in California. See ECF No. 37. Defendant also alleges “counsel

 2   failed to file an appeal even when requested to do so by [defendant].” Id., at 4; see also id. at 5.

 3             3.    Access to information from defendant’s former counsel, Monique Kirtley, is

 4   necessary to respond to the allegations in defendant’s § 2255 motion.

 5             4.    The government requests that this Court issue an order deeming the attorney-client

 6   privilege in 2: 17-cr-00361-HDM-(NJK) waived for the purposes of this proceeding as to all

 7   contentions raised in defendant’s motion, and ordering all materials and information related

 8   thereto be divulged to the government.

 9             5.    The voluntary disclosure by defendant of privileged communications and his

10   complaints regarding Ms. Kirtley constitute waiver of the privilege as to all other such

11   communications on the same subject. Weil v. Investment/Indicators, Research & Management, 647

12   F.2d 18, 24 (9th Cir. 1981); Clady v. County of Los Angeles, 770 F.2d 1421, 1433 (9th Cir. 1985),

13   cert. denied, 475 U.S. 1109 (1986).

14                   Even when a party does not explicitly disclose the content of an
                     attorney-client communication, he may waive the privilege implicitly.
15                   A person cannot always claim that he relied on counsel, while
                     protecting what was said between them from disclosure. As we have
16                   said, “The privilege which protects attorney-client communications
                     may not be used both as a sword and a shield. Where a party raises a
17                   claim which in fairness requires disclosure of the protected
                     communication, the privilege may be implicitly waived.” (citations
18                   omitted).

19   United States v. Ortland, 109 F.3d 539, 543 (9th Cir.), cert. denied, 522 U.S. 851, 118 S.Ct. 141
20   (1997).
21             WHEREFORE, based on the foregoing, the government respectfully requests that the
22   attorney-client privilege in 2:17-cr-00361-HDM-(NJK) be deemed waived as to those matters
23   Pena-Vera has put at issue in his motion to vacate, set aside or correct sentence. The government
24   respectfully requests that this Court order Ms. Kirtley to provide the government with an affidavit

                                                         2
 1   or declaration, as well as any relevant materials and information, addressing the allegations and

 2   matters raised in Pena-Vera’s motion, within 30 days after the date of the Court’s order.

 3          DATED this 26th day of March, 2019.

 4                                                     Respectfully submitted,

 5                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
 6

 7

 8                                                     /s/
                                                       WILLIAM R. REED
 9                                                     Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                      3
 1                                    CERTIFICATE OF SERVICE

 2          It is hereby certified that pursuant to LCR 47-11 service of the foregoing Application for an

 3   Order Deeming the Attorney-Client Privilege Waived was made through the Court’s electronic

 4   filing and notice system (CM/ECF) or, as appropriate, by sending a copy of the same by first class

 5   mail, addressed to the following addresses:

 6          Monique Kirtley, Esq.
            Assistant Federal Public Defender
 7          411 E. Bonneville, Suite 250
            Las Vegas, NV 89101
 8

 9          Ezequiel Pena-Vera
            Federal Register Number 54452-048
10          USP Lompoc
            3901 Klein Blvd.
11          Lompoc, CA 90731-0207
            (last known address)
12
            DATED this 26th day of March, 2019.
13

14
                                                       /s/
15                                                     WILLIAM R. REED
                                                       Assistant United States Attorney
16

17

18

19

20

21

22

23

24

                                                       4
 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3     UNITED STATES OF AMERICA,                                2:17-cr-00361-HDM-(NJK)

 4                           Plaintiff,

 5            v.

 6     EZEQUIEL PENA-VERA,
                                                                ORDER
 7                           Defendant.

 8

 9          Based upon the pending application of the government, and good cause appearing,

10          IT IS HEREBY ORDERED that the attorney-client privilege in 2:17-cr-00361-HDM-

11   (NJK) between the defendant and Monique Kirtley, Esq., shall be deemed waived for all

12   purposes relating to defendant’s motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

13   correct sentence by a person in federal custody. Ms. Kirtley shall, within 30 days of this order,

14   provide the government with an affidavit or declaration concerning all information known by her

15   related to the contentions raised in defendant’s motion. Further, Ms. Kirtley may communicate

16   with government counsel and provide supporting documentation regarding all matters put at
17   issue in defendant’s motion.
18                       22
            DATED this _________            April
                                 day of ______________________, 2019
19

20
                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

                                                       5
